UPON A REHEARING EN BANC
On January 26,1999 came the appellee, by counsel, and filed a petition praying that the Court set aside the judgment rendered herein on January 12,1999, and grant a rehearing en banc thereof.
On consideration whereof, the petition for rehearing en banc is granted, the mandate entered herein on January 12, 1999 is stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court.
*296The parties shall file briefs in compliance with Rule 5A:35. It is further ordered that the appellee shall file with the clerk of this Court ten additional copies of the appendix previously filed in this case.